Case 2:19-bk-24804-VZ   Doc 667-6 Filed 04/23/20 Entered 04/23/20 20:47:28   Desc
                              Exhibit 6 Page 1 of 19




         EXHIBIT 6
Case 2:19-bk-24804-VZ           Doc 667-6 Filed 04/23/20 Entered 04/23/20 20:47:28       Desc
                                      Exhibit 6 Page 2 of 19


⊥
                     SUPERエOR COURT OF THE STATE OF CALエFORNエA
2 (﹂



                                 FOR THE COUNTY OF SANTA CLARA
4




                                                       )
                                                       )
5 i器一S SAN               OSE HOSPエTALエTY′




                                                       )
                                                       )
6          i   plaln曲′




                                                       )
                                                       )



                                                           N
                                                               O
7国               v答                                                17CV317221




                                                       ‑
8 l LE HOLDエNGS (BEエJエNG) CO.,

       l LT。, LE TECHNOLOGY,工NC.,


                                                       ‑
9 IfR筈Y & FUTURE                   and DOES l
                                                       )
                                                       )




lO     l                 。。fendan亡S.
                                                       )
                                                       )
⊥
⊥




                                                       )
2
ュ
3
ュ
4
ュ




                                     D日POSエT工ON OF M￨CHAEL DO
5
 ⊥




                                     Los AngelesI California
〆b
 ュ




                                     Friday, Augus亡            24, 2018
ュ
 7




                                                Volume      エ
ュ
8
⊥
9
2
0
ュ
2




           Reported by:
           LYNN GEARHART, RPR

22音音        CSR N〇・ 9466

23     音     JOB N0. 2986050

24音

25 1       PAGES l   ‑    109



                                                                                Pa9e l


                                        Veritext Legal Solutions
                                             866 299‑5127
Case 2:19-bk-24804-VZ                                   Doc 667-6 Filed 04/23/20 Entered 04/23/20 20:47:28                                                      Desc
                                                              Exhibit 6 Page 3 of 19



    †霊三言the dl軸etween those twr‖

    詳言ad。nyal。。h。1。r,。k。n。n,。,h。r If                                         ‡蛋董薫葺                     I didn't totally understand the coIPOrate StruCture Of



    莞謹書蒜嵩謹                                                                 上
                                                                             藷護霊士                      Futurc that ‑‑ yOu know, that Le TechnoIogy and that ○○

                                                                                                       thg l芸嵩霊the same owner



    薄霧c皿ent emPIoyer Mr D膏
    15            THEREPORTER:                         Awesome?             1   15
                                                                                                         合志n, f。rt。。.。。。rd, 1S ,ha。1。 ○○
                                                                                                         A Yes.
                                                                                                                                                                    i


    16            THE WITNESS: Awesome O珊ce, lnc. They also do 1 16                                      Q Let me make surewe getthis m the record. Jla Yue
    17 buslneSS aS Snack NatlOn                                                 鳥 T芸Th。, s。unds a。。ut r,gh,




    荒業豊詩誌嵩g脚鳥                                                                                           。‡嵩d where did you work for Faraday F時What
                                                                                                         A Down in Gardena,

    言霊a嵩∵ yOu WOrk岬t tlme膏                                                                               Q Now, Were there Le TechnoIogy empIoyees, tO yOur
    23∴Q And what do you do for Snack Nation?
                                                                                                        芸等that worked in that o飾ce
                                                                                                         Q Do you know thelr nameS?                             pag訂

   巨岩嵩剛dyo冊字詰                                                                                      1     A No.

   I ir器the ac=言霊nlOr aCCOuntlng                                                                   2     Q Didyou everwork on any LeTechnoIogyprqiects?

                                                                                                   3     A No.
   l畠e豊豊financlal
   l 3
                         problems
     Q SenlOraCCOunting○○Okay. Andwhatcausedyouto
                                                                                                   4     Q Andwhenyou sald itwas widely known the parent

                                                                                                   5 com〇 〇〇 that Faraday & Future was a parent company ○○ Or

                                                                                                   6 l‑m sorry, that Le TechnoIogy was a parent company or
   l 6∴Q Okay. And priorto comlng here today, haveyou
     7 talked to any ofthe other lawyers in this room?                                             7 a鮒1iate ofFaraday & Future ○○

                                                                                                   8     A Yeah.
   i8        A N〇・
   : 9∴Q I thinkyousentmeanemailhowIongthisisgoing                                                 9 ∴Q     ○○ do you remember,just looking at spec誼cs, any

                                                                                                   lO specific person that said something like that to you?
   l lO to take            and I responded lt‑s llke two to three hours
                                                                                                          A No. When I say it's widely known, itwas ○○ yOu Can

   鳥蒜嵩has anyone else wrltten yOu about thlS                                    麗器書芸露盤詰霊wlnV。.S!        Google it, and there was Iots ofnews articles about it.

   吊         A N。.                                                                                 13    Q ButdidanyoneatFaradayFuture‑‑didyouever

    14 Q Okay. How long dldyou work for Faraday & Future告 have a conversation about the relationship between the two

    15
    ▲    /    A Approxlmatelysixmonths.
              ￣   ￣   ￣   ￣「   「￣￣‑￣‑￣￣￣￣   ￣￣￣ノ   ￣
                                                                                                        COmPanies?

                                                                                                          A I can‑treca11. Yeah.

                                                                                                          Q But you do recall during your time there being
                                                                                                        general understating that Le TechnoIogy was a parent
                                                                                                        company or a飾Iiate of Faraday Future.

    2。 。 。kay W。r。,。uf。mwlarw.,hapr。p。rtym San,。Se #                                                      A Oran a舘Iiated company, yeS.

    21 that Faraday & Future occupled?                                          Z三                        Q Parent company or an a純1iate.

                                                                                                          A Yes.

                                                                                                          Q And there was some discussion beyond news articles
    塁書冊e company c轟                                                                                     Onthat.
                                                                                                          A Yes.
    25        A Yes.
                                                                                                                                                                Page13


                                                                                                                                               4(Pages lO ‑ 13)

                                                                  Veritext Legal Solutions
                                                                          866 299‑5127
Case 2:19-bk-24804-VZ                        Doc 667-6 Filed 04/23/20 Entered 04/23/20 20:47:28                                                  Desc
                                                   Exhibit 6 Page 4 of 19

   「
       1 Q Okay. Didyouseeanydocumentsduringyourtimeat                           1     A Yeah.

       2 Faraday Future evidencing this relationship between the two             2    Q Didyoutypeoutthisemail atthetopofthis

       3 companies?                                                              3    document?

       4     A Ican.t「eca=.                                                      4    A Yeah.

       5     Q Andjusttobeclearfortherecord,didyouever                           5 ∴Q And do you remembertypmgOutthlS email?

       6 work for Le TechnoIogy?                                                 6     A Yes.

       7     A No.                                                               7    Q Doyouremember‑‑thisemall,yOuSeeWhereitsays

       8       MR. GOODELL: Okay. Let      s mark this as Exhibi=.               8 it references an attached invoice? Do you say that? Just
       9     (Exhibit l was marked for iden揃catlOn                               9    0n‑‑


    lO by the court reporter and lS attaChed hereto.)                           10    A Isitinhere?

    11 BY MR. GOODELL:                                                          11    Q Yeah. Well,let     sgettothat. I旭llkeyouto

    12       Q Haveyoueverseenacopyofthisdocument?                             「 12 confirm that. So let's go to Faraday 3. It    s the third

    13       A Yes. Thisiswhatwasgiventome.                                    音13 page・

    14       Q Bytheprocessserver?

    15




    17
             A Yes.

    16∴Q So do you remember when you recelVed this document?

             A Ithlnkitwaslastweek
                                                                               樟葦書誌
                                                                                17    Q Doyou remember ifthis documentwas attachedto as

    18         MR. GOODELL: Okay. Let     s mark this as Exhlbit 2.

    19       (Exhibit 2 was marked for identification

    20      by the court reporter and lS attaChed hereto.)

    21 BY MR. GOODELL:
                                                                               甘露薫∴1ng ○○ and ,ha,一s
                                                                               は1 okay. Do you remember seeing Faraday 3 before?

    22       Q Haveyoueverseenacopyofthisdocument?

    23       A Yes.

    24

    25
             Q Andwhen lSthefirsttlmeyOuSaWaCOPy Ofthis

             document?
                                                                               匪誓書器l嵩,nV。,。。S ln
                                                                               1 25 my life. 1t‑s hard to remember any specific one.
                                                                      Page14                                                                    Page16


        l A WhenI recelVedthis. Itwassometime lastweek.                           1 Q Sure. Iunderstand. Butyoubelieveyou                 veseen

       2     Q Okay. PrlOrtO WOrkingat Faraday Future who did                    2 Faraday3.

       3 you work for?                                                           3      A Yes.

       4      A IworkedforatechnologycompanyinSantaMonica l 4                        Q Okay. Let     sgobacktoFaraday l. Anditasked

        5    called SclenCe Media.                                               5 you一‑ OryOu Say, '一Hi, are either ofyou familiar with



                                                                                 器器器嵩CanyOu l
        6     Q Whatdidyoudoforthem?

        7     A Iwastheaccountingmanager.

        8     Q HowIonghaveyoubeeninaccounting?                                   8    A Okay.

        9     A Mywholelife.                                                      9 ∴Q You see ○○ didyou type that out?

       10     Q Sowhendidyougraduatefromcollege?

       11     A   2001.

       12     Q Sosincethen?                                                    笠嘉you recelVe areSPOnSe tO that ema11, do i
       13     A Yeah.                                                            13    A I‑‑Idon‑tremember.

       14     Q WasyourdegreemaCCOunting?

       15     A Mydegreewasinfinance. Ihaveamaster‑s in

       16 accounting.

       17     Q Gotyou.
                                                                                 霊器誓書∴u l
                                                                                 17 earlier about an o珊ce space in San Jose?

       1 8    (Exhibit 3 was marked for identification

       19    by the court reporter and is attached hereto")                      三塁誌, 。。。S ,hlS r。fr。ch ,。ur.。。。Il。。,1。n 。f,hlS
       20 BY MR. GOODELL:                                                       20 0綿ce space?

       21 Q All right. Haveyou everseenthis documentbefore?                     21     A Yes,

       22 Starting ‑‑ 1et's Iook at ‑‑ for the record these are                 22    Q Priorto receiving this email, hadyouheard ofthis

       23 Bates‑numbered Faraday l through 76. The first page of                23 o綿ce space?

       24 this document is Faraday l. You see there‑s an emai1                  24     A Yes. Yes.

       25 that's written on behalfofMichael Do?                                  25 ∴Q And did Faraday Future occupy that office?

                                                                      page15                                                                    Page17


                                                                                                                                 5 (Pages 14‑ 17)

                                                             Veritext Legal Solutions
                                                                      866 299‑5127
Case 2:19-bk-24804-VZ                Doc 667-6 Filed 04/23/20 Entered 04/23/20 20:47:28                                                 Desc
                                           Exhibit 6 Page 5 of 19

     1   A Yes.                                                           1    MR. MARTINEZ: Are you referring to 77?

    2    Q Doyouseewhere itsaysHulZh主‑doyouknowan                      2            MR. GOODELL: Yes.

    3 individual by the name ofHuizhi Lo?                              3          THE WITNESS: I don   t ○○ l can   t reca= whether I   ve

    4    A No,                                                         4 seen this specific email.

     5   Q Priorto getting this email hadyou everspoken to             5       BY MR. G○○DELL:

     6he「?                                                             6∴Q You canit recal=fyou‑ve seen this specific emall?

     7   A No.                                                         7        A No.

     8   Q Okay. Didyou ever speakwith heraftergetting                  8      Q Okay. Let     sturntoFaraday82. Haveyoueverseen

     9 this email?                                                     9 this document before? Sta血ng on 82 to 80 ‑‑ Or aCtually

    10   A Likeonthephone? No,neVer.                                   10 to94.

    11   Q Didyoueverexchangeemalls〇一                                  11       A No.

    12   A Just exchanged emails occasionally, yeS.

    13 ∴Q Okay. So this email is sentto Joylyn Belli and

    14 John Quach?
    15   A Uh‑huh.

    16∴Q When     s the last time you spoke with John Quach?          ; 16 ∴Q Wereyou evertoldthere was awritten agreement

    17   A Probably in SeptemberorOctoberoflastyear.

    18   Q Lastyear?

    19    A Maybe,yeah.

    20   Q Who    sJoylynBelli?

    21   A Idon      tknow.

    22   Q Butyousentthisemailtoheror○○

    23   A Well,itwas○○ IthinkIwasjustreplymg○○

    24 either replying all, Or I might have been instructed to




     l Q Okay. Didyou○○WaSltyOurreSPOnSlbilitytopay

     2 invoices like this, Faraday 3?

     3   A Yes.

     4   Q Okay. Itwas.

     5   A Yes.

     6 ∴Q Okay. So do you一〇 Sittinghere today, do you

     7 know ‑‑ I know I kind ofasked thiswhen I throw down on
     8 it. Doyou know ifthiswas paid?
     9   A Idon      tknowifitwaspaid.                                し       9 just accumulating all the expenses. So there was no, yOu

    10   Q Okay. Do you know lfanymoneyduringyourtlme aS十O know, Physica十〇 there was no exchange ofmoney atthe

    = an accountant at Faraday Future was paid to Le TechnoIogy
    12 for this o舘ce space?                                           出‡器嵩霊。auS。 。f,h,S 。r,SS。.。SS 。f 。XPenS。S.
    13    A No.                                                        13       A Yeah. Andwewerejust sortofaccumulatingthem,

    14    Q Youdon      tknow?                                         14 1ike, On either sets of○○ yOu know, for both companies.

    15    A I‑‑myanSWerisno,like,Wedidnotpay.                          15       Q So both companieswerepayingthe other side         s

    16 ∴Q Youdidnotpay.                                                16 expenses.

    17    A Yeah. Atmytime,duringmytimeatFaraday.                      17       A Yes. Yes.

    18   Q Okay. Didyoueversee‑‑ 1et     s‑‑aCtua=y, let    s          18       Q Okay. So who mentioned thatto you, thatthatwould

    19 goto○○ 1et     sgotothis.                                       19 be the reason why you wouldn       t be paying an invoice for

    20   (Exhibit 4 was marked for iden揃cation                         20 this property?

    21 by the court reporter and is attached hereto.)                  21 A I can        trecall. Imeanpartofit, itwouldhave

    22    BY MR. GOODELL:                                              22 been my decision to not pay Le TechnoIogleS for thlS rent

    23 ∴Q Okay. Have you everseen一‑ SO Exhibit4 is Faraday             23 because, yOu know, We Were Stlll sort ofaccumulating

    24 77 through 94. Have you ever‑‑ takeyourtime to Iook at          24 expenses on our books on their behalf, and ‑‑ What else?

    25 the first page ofthis. Have you ever seen this email?           25 What else didnit we pay? And, yeah, l think, like, for the
                                                             page19                                                                 Page2l


                                                                                                                     6 (Pages 18 ‑21)

                                                     Veritext Legal Solutions
                                                            866 299‑5127
Case 2:19-bk-24804-VZ                 Doc 667-6 Filed 04/23/20 Entered 04/23/20 20:47:28                                               Desc
                                            Exhibit 6 Page 6 of 19


     1 most part wejust didn                                  le.
                                t have enough money at the time.      , l Q Washeonthesamelevelasyouor〇一

     2    Q Okay.                                                       2   A No. Hewas‑‑Iwouldsaythathe         sprobablyata

     3    A Yeah.                                                       3 higher leveL

     4   Q Whenyou say expenses, these are a significant                4   Q Okay. Doyouthink‑‑didheplayanypartoflhis

     5 amount ofexpense, WOuld you say?                                 5 decision to not pay Le TechnoIogy due to the crisscross of

     6   A Yeah. Therewas○○therewassomeresearch○○yeah,                  6 expenses you tes揃ed about?

     7 research and development expenses.                               7    A No.

     8   Q Okay. Mi11ions ofdollars ofexpensesyou guyswere              8    Q No?

     9 paying?                                                          9    A No.

    10   A Ican‑trecall.                                               10    Q Soyoutes揃edyouandChaoyingdlSCuSSedthis

    1 1 Q Circlingbackto my original question a minute or so           = decision. Do you know anyone else who would have been part

    12 ago, for the record, SO do you remember anyone ○○ I know        12   oftha[ decISion?

    13 you said part ofit was your decision, but anyone else who       13    A No.

    14 you discussed this decision with to not pay for the             14    Q Doyou knowifanyofthiswaseverdiscussedwith

   l 15 property in San Jose?                                          15   YT9

                                                                       16    A Idon‑tknow.
   l16 A Chaoying.
   工7    Q Chaoymg, So youwouldhave hadthat○○ discussed                17   Q Okay. Sowe know it      s ○○yOuknow,thesign洞cant

   =8 thatwith her.                                                    18 crlSSCroSSing ofexpenses. Do you remember, like, any

    19    A Yes.                                                       19 specific expenses, Slttlng here today, yOu Can remember

    20    Q Anddidsheagreewiththatdecision?                            20 that Faraday was paying for Le TechnoIogy?

    21    A Yes.                                                       21    A No. Imean,SOWeWere‑‑WeWeredoingR&Dto

    22   Q Now, Whatwas yourunderstanding ofherrole at Le              22 develop a vehicle for Le TechnoIogy, and tha主‑ those R&D

    23 TechnoIogy?                                                     23 expenses should have been paid for by Le TechnoIogies. At

    24   A I○○Idon‑tbelieveshehadarole,butIimnot lOO                   24 the time nobody wasjust置‑ 1ike, yOu know, neither Le

    25 percent sure.                                                   25 TechnoIogy or Faraday was paylng their ‑‑ either bi11s to
                                                             Page22
                                                                                                                                       図星
     1 Q Whatwas yourunderstanding ofherrole at Faraday?                l one another. Does that make sense?
     2    A Shewasthepresident.                                         2    Q Itdoes.

     3∴Q Okay.                                                          3     A Okay.

     4    A Yeah.                                                       4    Q Okay. So basicallyboth companies were doingwork

     5    Q Thepresidentofthecompany?                                   5 for the other companies, but neither one was paying the

     6    A Yes.                                                        6 other company.

     7   Q Doyou have an understanding or are you aware that            7    A Essentially,yeS.

     8 she was listed as the CEO ofLe Technology?                       8    Q Werebi=sbeing sentbetween the two compameS?

     9    A I can    tsaythatlwasawareofthat,nO.                        9    A Exceptforthisonefortherent, I‑mnotawareof

    10    Q DidyouevervisittheSanJoseproperty?

    ll A Never,nO.                                                            Q As an accountant did this strike you as odd?
    12    Q And remind mewhenyou started working forFaraday毘any              A Yes.
                                                                             bi11s    Yeah.
                                                                                   being sent.
    13    A Ap正,2017.
    14    Q Itwasn     tthatlongofatime?

                                                                       三三w葦等霊書芸ここ音
                                                                       16 ,h。t W。 W。r。 。。。umul。,ing 。11 。fth。S。 。XP。nS。S 。nd g。ttingl


   陣霊your boss?
   し18     Q Chaoying. DoyouknowanindividualnamedPascal
                                                                       17 them documented and billed out to the other party:



                                                                       三塁孟書誌蒜theyweren刷owlng Standard l
   慌C霊s.        might be misspelling ￣￣                                20   A I don    t believe thatthere are any standard

    21 Q Doyouknowhowtospe=hisnameagain?                               21 procedures for this, but, yOu know, theyjust ○○ they

                                                                       22 simply didn't have a procedure or process in place for

   匪*芸。1 。。uS,。r Andwash。 。n ,。u.,eam                                  23   this. I wouldn     t ‑‑

    24   0r○○                                                          24    Q Justnoprocedureorprocess.

   音25     A Yes.                                                      25     A Right.
                                                             Page 23                                                                   Page25


                                                                                                                     7 (Pages 22 ‑ 25)

                                                     Veritext Legal Solutions
                                                             866 299‑5127
Case 2:19-bk-24804-VZ                    Doc 667-6 Filed 04/23/20 Entered 04/23/20 20:47:28                                               Desc
                                               Exhibit 6 Page 7 of 19

     l Q Isthatpartofthereasonyouleftor○○                                   l MR. GOODELL. Witness can ○○

    2      A No.                                                           2     Q Continueyouranswer.

    3∴Q Okay. It          sjust‑‑                                          3       MR. MARTINEZ Ifhe understands the questlOn・

    4     A Partofitwaspersonaltoo. Ihadfamilystuff                        4       THE WITNESS    What   s the question? Can you 「epeat

    5 goingon.                                                             5 the question again.

    6 ∴Q Idon         tneedtogetmtOthat・ Okay.                             6       MR. GOODELL. Can you, Madam Court Reporter, read ]t

    7       Let‑s go back to Faraday 77. So you see this email,            7     back?

    8 Dan ○○ 1et        s go through this email from Dan Gallagher to      8     (Record read.)


    9 these list ofindividuals here. Let         s go through some of      9        MR. MARTINEZ: Overly broad.

    lO them. So did you work cIosely with Chaoylng Deng?                   10      Go ahead, anSWer ifyou can

    ll A Yes.                                                              1 1    THE WITNESS: I thlnk in this arrangement we ‑‑ We

    12     Q Okay. Didyouspeakwithheronadailybasis?                        12 weren't paying anything because we were unsure of how much

    13     A Yes.                                                          13 we would be expensing for the rent expense in San Jose.

    14    Q And again, yOurjob, a Slgnificantpartofitwas                   14     BY MR. GOODELL:

    1 5 paymg invoices, Paylng COStS and things ofthat nature?             15     Q And thenyoudldexpenseacertalnamOuntatSOme

    16     A Yeah.                                                         16 po証.

    17     Q Anddidshehavetookaythingsthatwerepaidon                       17     A Yes. Andwe○○

    18 behalfofFaraday?                                                    18            MR. MARTINEZ: Asked and answered.

    19     A Yes.                                                          19            THE WITNESS: Yes.

    20    Q What about一〇 SO Huizhi Lo, yOu eXChanged some                  20     BY MR. GOODELL:

    21 emails?                                                             21 Q Howmuchdidyouexpensc?
    22        MR. MARTINEZ: Asked and answered.                            22    A Ican    treca11.


    23     BY MR. GOODELL:                                                 23 ∴Q Okay. Doyouknow ifitwasover$100,OOO?

    24    Q That     sjustan objection. You can answer.                    24     A ltwasover$100,000.

    25     A l    msorry. What?                                            25     Q Permonth.
                                                                  Page26                                                                Page28



     l Q HulZhlLo○○                                                         1      A Yes.

     2     A Yes.                                                           2     Q Okay. Anddidyoueverdiscussthisdecisionto

     3 ∴Q     一‑ did you guys exchange some emails?                         3 expense the rent for this property with John Quach?
     4     A Yes.                                                           4     A Idon'trecall.


     5     Q WhataboutDanMcGi11? Youeverspokenwithhlm?                      5 ∴Q So you said you exchangedema重ls with Dan McGi=

     6     A Iemailedhlm.                                                   6 over this; COrreCt?

     7     Q Whatdidyouemailhlmabout?                                       7     A Ibelieveso.

     8    A About○○ I believe l ema11edhimaboutthe‑‑about                   8     Q Andyou sald thatyou were trying to figure out how

     9 this arrangement, this rental arrangement, because we                9 much to expense. That was what you discussed in those

    lO didn't know how much we should be expensing as rent expense         10 emails; COrreCt?


                                                                           情念
    =    for ‑‑ for the property.

    12     Q Okay. Solet       sbackthatup. SoyouemailedDan

    13 McGi=・ So when you say rent expense, rent eXPenSe tO Who?           13      A Idon‑trecall.

    14     A ToLeEco.                                                      14      Q Okay. Andthiswasalldonebyemail; right?

    15 ∴Q Sowhenyousayb冊ngOrrenteXPenSe, I              mnot‑置             15      A Yes.

    1 6 so Faraday expensed that out on their books as rent.               16      Q Didyouevertalktohimonthephoneaboutthis

    17     A Yes. Wewere‑‑WeWereeXPenSingsomeamountof                      17 topic?

    18 monthly rent to ○○ forthe office space.                             18       A No.

    19     Q Okay. Soaspartof汗ke,thebooksatFaraday ○○                      19∴Q Haveyou ever methim in person?

    20    A Right,right.                                                   20       A No.

    21 Q Butnomoneywas beingpaidbecauseofthe                               21 Q Who made the decision besidesyou to expense this
    22 crisscross ofexpenses ○○                                            22 as ○○ tO list the rent for this property as an expense at


    23     A Yeah. Rlght. AndwewerejustslmPly○○

    24       MR. MARTINEZ: Objection. Compound, argumentatlVe,

    25 loadmg uP the facts. Just ask one question at a tlme.               嵩駕叢諾」。n ̲̲ I,11 ,。k。 。u, ,h。 "。。Sld。S
                                                                  page27   音                          臆臆喜一臆」臆喜一臆̲̲臆                       Page叫


                                                                                                                         8 (Pages 26 ‑ 29)

                                                          Veritext Legal Solutions
                                                                 866 299‑5127
Case 2:19-bk-24804-VZ                    Doc 667-6 Filed 04/23/20 Entered 04/23/20 20:47:28                                                 Desc
                                               Exhibit 6 Page 8 of 19

                                                                    二十
                                                                          2   for the last few minutes.

     誉霊言霊霊詳e On Faraday                            sbooks thrs l          3       MR. GOODELL: Okay l          m not Andabunchofpeople

     4     A Jia.                                                         4 here can testify that I   m not.

     5∴Q Thatwas Jia. Didyouplay apart in thatdecision?                   5       MR MARTINEZ● So whydon          tyouask ‑‑

     6     A Yes. I would saythatthat is a standard accounting            6       MR. GOODELL: I      m going to change my question,

     7 practice, tO eXPenSe rent eXPenSe.                                 7 Counsel. Ifyou want to instruct hlm nOt tO anSWer, that     s




     詰器t嵩黒岩器諾霊。土
                                                                          8 fine. We    ll have another motion to compel since we already

                                                                          9 have a=east one.
    10 the crisscross ofexpenses; COrreCt?                               10       MR. MARTINEZ: Ask a question that reflects (he

    11 A FortheR&D,yeS.                                                  l l record. Stop making up facts.

    12     Q Thankyou. AndsoyoutalkedtoDanMcGill about                   12       MR. GOODELL: I didn      t make up any facts.

    13 this at Le TechnoIogy?                                            13        MR. MARTINEZ: Okay.

    14         MR, MARTINEZ: Misstates the record.                       14       MR. GOODELL. Madam Reporter, COuld you read back

    15     BY MR. GOODELL:                                               15 the question.

    16∴Q You exchanged emails with him about it.                         16   (Record read as follows:

    17      A Yes.                                                       17        Q Dld you dlSCuSS With anyone at Le

    18     Q Didheagreetothisarrangement?                                18   TechnoIogy th]S decision to not pay rent because

    19     A Ican'trecall,                                               19   ofthe crisscrossing ofexpenses?

    20     Q Okay. Didyou discuss with anyone at Le TechnoIogy 20                 MR. MARTINEZ: Same obJeCtlOnS.

    2 =his decision to not pay rent because ofthe crisscrossmg           21       THE WITNESS: What does that mean? Do I answer the

    22 ofexpenses?                                                       22 question?

    23       MR. MARTINEZ: Misstates the record. He                      23       MR. GOODELL: Answer the question, yeS.

    24 specifica11y testified that the rent ‑‑                           24      THE WITNESS: 】 believe I spoke with Chaoying about

    25       MR. GOODELL: Counsel, yOu do not need to give a             25 it
                                                                Page30                                                                      Page32


                                                                          1 BYMR. GOODELL:
                                                                          2      Q Onher○○inherhatatLeTechnologyor○○

                                                                          3      A AsmybossatFaraday.

                                                                          4    Q Didyou discuss this with anyone at Le TechnoIogy?

                                                                          5      A No.

                                                                          6 ∴Q Do you know ifChaoying discussed this with anyone

                                                                          7 at Le TechnoIogy?
                                                                          8      A Idon     tknow.

                                                                          9 ∴Q So you discussed with DanMcGill this trymgtO COme

                                                                         lO up with a figure to expense.



    12      MR. GOODELL: Just because you don    t llke the              麗圏
    13 testimony. No one    s lying.                                     13      A Yes.

    14       MR. MARTINEZ: Why don     t you ask him questions about     14      Q Dldheinterposeanyo切ectiontothat?

    15 what he test涌ed to rather than whatyou want him to                15      A Idon'trecall.

    16 testfty to.                                                       16 ∴Q Okay. So let           s go to Andrew WoIstan. Have you ever

    17        MR. GOODELL: Okay.                                         17 spoken to him?

    18     Q Ignorehlm. Please‑‑                                         18      A Yes.

    19      MR. MARTINEZ: No, yOu Can    t tell hlm tO be ignored.       19 ∴Q Okay. Doeshe○○WhatwashisroleatLe

    20 I‑m entitled ○○                                                   20 Technol‑ ○○ I mean, I         m sorry, at Faraday Future?

    21     MR. GOODELL: Okay. You       re entitled to make              21 A Hewaslegalcounsel.
    22 0切ectlOnS・                                                        22      Q When     sthelasttlmeyOuSPOketohim?

    23       MR. MARTINEZ: Stop ye=mg.                                   23      A Ican'trecall. HeleftbeforeIdidsobefore

    24      MR. GOODELL: You    re not representing thlS Witness.        24 October. Maybe in October.
    25 I    m not ye=lng.                                                25 ∴Q Okay. Didyou everdiscuss with him this decision

                                                                Page31                                                                      Page33


                                                                                                                         9 (Pages 30 ‑ 33)

                                                        Veritext Legal Solutions
                                                               866 299‑5127
Case 2:19-bk-24804-VZ             Doc 667-6 Filed 04/23/20 Entered 04/23/20 20:47:28                                   Desc
                                        Exhibit 6 Page 9 of 19



    誉誓書器霊誓書盤                                   上3 #器崇‡WantmetOread‑￣
    言霊器叢書詰蒜ICat10n hi霊emall from                                                    ohn


    ; #:‡ have you everspoken wlth hlm十#窯業善業需


   音葦三三三膏薬善
    品Let‑s go down to the bo刷day 7膏器窪豊豊嵩00




   臣器書誌誓書霊藍ulZhi k誓書r。。。11
   l 21 execute a sublease agreement.一' You seethat?             21 Q Didyouevertalkto Chaoylng aboutthis verbal



    23∴。 。1d sh。 。V。rm。n,,。n,。,。u lf。 Su。,。aS。 。g.。。m。n, #‡e蕊l, Y。。h


    諾b嵩諾                                    l講書嵩霊詰d。n',
                                               Page中書̲̲
                                                        r。m。m。er
                                                                                                                      誓e36」

   冨田       Did she ever mention any sort of○○ did she ever      =he details.

     2 mention any ofherdiscussions on this topic with anyone at 1 2   Q Did anyone evertell youthere was no verbal




     告豊t詰d,d,。u。V。rg。,。n,,n融音,書∴,h。。。,。u

     書‡書誌霊計#藍嵩hlS emall that was never sald
     9 Faraday 3, tO yOur knowledge?
    l。 MR MART萱NEZ Vagu。and。m。1gu。uS Evers。W l器1豊1Y書芸霊霊芸霊等rt



   醤輩芸ay3 音醤葦謹‡り
                                             阜h霊,書芸霊言霊器詰a S
   葦驚欝轟A                               t岬 mostassoclateWlthLeEco
    音鵠豊m器轟驚善業闘
   音20    A Yes.




    123 appears.
     24   A Uh‑huh.                                             24     A Yes.

     25∴Q Canyouread lt into the record.                          25∴Q Okay
                                                        P讐些」                                                          Page 37


                                                                                                       10 (Pages 34 ‑ 37)

                                                 Veritext Legal Solutions
                                                       866 299‑5127
Case 2:19-bk-24804-VZ                    Doc 667-6 Filed 04/23/20 Entered 04/23/20 20:47:28                                                 Desc
                                              Exhibit 6 Page 10 of 19

        1     Q WhatdidhedoforFaraday?                                 1    Q Haveyou everseen thisdocumentbefore?

     2       A Hewasarecruiter.                                        2    A N0.

     3 ∴Q Okay. Didherecruityou?                                       3∴Q Did Chaoying Deng ever te= you that she had

     4        A No.                                                    4 revleWed the lease between Le TechnoIogy and Han           s for the

     5       Q Whorecruitedyou?                                        5 San Jose property?

     6        A TeddyKang.                                             6    A Shenevertoldmethat.

     7       Q Ishestl=w賞thFaraday?                                    7   Q D]danyoneat Faradaymention they lookedattlle

     8       A Idon‑tknow.                                             8 1ease?

     9 ∴Q All right. Anyone elseyou recognize?                         9    A No.

    10        A N0.                                                   10   Q Dld anyone at Faraday, during your time there, eVer

    11       Q Let     sgoto‑‑didyoueverpayaninvoicetoa               = speak ofHan     s San Jose at all?

    12 company called Came11o?                                        12    A No.

    13       A Ican'trecall.                                          13∴Q Dld anyone ever speak ofasklng PemlSSion from

    14       Q Let     sgotoFaraday45・ Haveyoueverseenthis            14 Han    s San Jose to occupy the San Jose property?

    15       document?                                                15       A No.

    16        A No.                                                   16 ∴Q Have you ever seen any documents durlng yOur time at

    17        Q Faraday46,yOueVerSeenthis?                            1 7 Faraday in which Faraday requested pemissIOn tO OCCuPy the
    18        A N0.                                                   18 San Jose property from Han      s San Jose?

    19 ∴Q All right. Faraday47. Doyou know an individua1              19    A Repeatthatagain

    20 by the name ofCalvin Nguyen?                                   20       MR. GOODELL: Madam Court Reporter, COuld you read

    21        A No.                                                   21 1tback.

    22       Q And this references a $10,000 needed fora retainer     22    (Record read.)

    23 to Came=o. Doyou know ifthat lO,000was everpaid?
    24       A Ican'trecalL                                           24   (Exhibit 7 was marked for ldentification

    25 ∴Q When itsays PRhere, Whatdoes thatstand for, if              25   by the court reporter and is attached hereto.)

                                                             Pagc42


        1 you血ow?                                                      l BY MR. GOODELL:
     2       A Purchaserequisition.                                    2    Q Haveyoueverseenthisdocumentbefore?

     3∴Q Andwhat is the SAP?                                           3    A No.

     4       A It   s an ERP system, an aCCOunting system.             4    Q Takeyourtimetoreviewa11pagesofit Iwantto

     5 ∴Q An accounting system. Whatdoes ERP standfor?                 5 see ifyou      ve seen any oftheSe documents before.

     6       A Ente【PrlSe Resource Plammg.                             6    A Okay. I      veneverseenanyofthese.

     7       Q Then itsayspurchasethencreateaPO. Whatis                7    Q Okay.

     8that?                                                            8   (Exhibit 8 was marked for iden揃cation

     9       A Apurchaseorder.                                         9   by the court reporter and lS attaChed hereto.)

    10        Q Priortocommgheretodayhadyoueverheardof                10    BY MR. GOODELL.

    =       thlS lawsuit?                                             11 Q HaveyoueverreadthisarticlebeforefromThe
    12        A No.                                                   12 Verge about      Inside Faraday Future   s house ofcards     ?

    13       Q Are you familiar○○ didyou evertalkwith anyone          13       A Yes.

    14 from Han        s San Jose Hospitality?                        14    Q Whendidyoufirstreadlt?

    15        A No.                                                   15     A WhenltCameOut.

    16        Q DoyouknowifFaradayevernotifiedthem oftheir            16    Q Wereyoustlll workingatFaradaythen?

     17 occupying the property?
                                                                      17     A No.

                                                                      18    Q Let‑sgotopage3ofthlSartlCle.




   黒嘉諾薫霊請書
    21 property?
                                                                      19

                                                                      20
                                                                            A Uh‑huh.

                                                                           Q First蝕1paragraph on thepage,             Eitherway,




   了2         A Idon     tknow.




   皇菜‡霊豊霊)
   l                   Page                            43                                                                                  Page 45


                                                                                                                        12 (Pages 42 ‑ 45)

                                                       Veritext Legal Solutions
                                                             866 299‑5127
Case 2:19-bk-24804-VZ                 Doc 667-6 Filed 04/23/20 Entered 04/23/20 20:47:28                                                 Desc
                                           Exhibit 6 Page 11 of 19

     1 investors, he found so few empIoyees on site that an email,       1 production lines Faraday would use to make ltS OWn Car, the

     2 which was obtained by The Verge, WaS Sent tO Staffby             2 FF9l.          Did you have an understanding ofthat while you

     3 Faraday Future   s head ofgo‑tO market strategy that             3 were there at Faraday?

     4 reinforced the company   s work hours.                           4     A Yes.

     5     Did you ever see that email?                                  5 ∴Q Okay. Thatthatwas the ultimate goal?

     6    A IwasnotempIoyedatFaradayatthistime.                          6   A The strategy changedmultiple times, buttherewas a

     7    Q Werepeople not showingup to work whenyouwere                 7 point where that was one ofthe goals.

     8 there?                                                            8    Q Okay. Let‑sgotopage 10. Itsays,              Butwhat

     9    A No, lmean○○1etmebeclear. Peoplewereshowmg                    9 fomer empIoyees describe is that, financially, Faraday
    lO up toworkwhile I was there.                                      lO Future was run more like an affiliate ofLeEco, With people

    11    Q Okay. Itsays,mthe lastsentenceonthispage,                   l =ike Deng wielding power at more than one ofthese
    12一一And many sources say that he left Deng, Who had lltt獲e          12 companies. Was that your impression while you were
    13 experience running the accounting of a company this large,       13    A Yeah.

    14 in charge ofthe money.一' Was lt yOur lmPreSSion that             14    Q Okay. Didyouever‑‑thenextitsays,                According

    15 Ms. Deng had a lot ofexperlenCe Or llttle experience             15 to one fomer empIoyee, YT and Dengjustified this
    16 running the accounting ofa company this large?                   16 cIoseness by saylng these companies were ‑a family.… Did

    1 7      MR. MARTINEZ: Lacks foundation.                            17 anyone ever say that, uSe tha=e「minology to you?

    18      THE WITNESS: Repeat that agam.                              18     A No.

    19      MR. G○○DELL: Court reporter can read it back.               19 ∴Q Okay. Okay. Second full paragraph,一               The mechanics

    20    (Record read.)                                                20 ofexactly how Deng moved money ln and out ofFaraday
    21    THE WITNESS: She ○○ itwas in my opinion that she

    22 lacked the experience to run the accounting for a company        陽
    23 that large.                                                      23 typically have an understanding oftheir company‑s cash

    24 BY MR. GOODELL:                                                  24 flow. But it essentially worked like this‥ Deng would

    25 ∴Q She was ruming the accounting; COrreCt?                       25 bring requests for money to YT and a sma= cohort oftop
                                                               Page46                                                                    Page48

                                                                  臆H
      1 A Letmerepeatthat. Shewasinchargeofthe                           1 executives across the companies he ran in Chma, including

     2 finances for a company that large.                                2 YT's nephew Jiawel Wang; that money would then be deposlted

     3∴Q And she lacked the requisite experience言n your                  3 into a bank only Deng had access to, before making ltS Way

     4 0pmion.                                                           4 to Faraday Future, fomer empIoyees say. The money was

      5     A Yes.                                                       5 then used to pay the company payroll and occasionally pay

      6 ∴Q All right. Let       sgotopage6. Anditsays,the                6 suppliers, but some ofit would go to other LeEco

      7 last sentence ofthe first para, tOP Ofthe page,一.And             7 subsidlaries, these people say・一


      8 there was confusion among empIoyees about LeSee, Which           8   ls this an accurate reflection of the accounting


      9 appeared to outsiders to be a competitor to Faraday              9 while you were thereり

     10 Future's car.一一Do you have an understanding ofwho       LeS十    10      MR MARTINEZ: lt       s compound, lacks foundatlOn at

     ll who orwhatLeSee is?                                             =    thlSpOmt.

     12    A LeSeewasoneofthea珊1iates.                                  12          THE WITNESS. Some ofit ○○ SOme Ofthis IS true

                                                                        13     BYMR GOODELL:
    申     Q Okay. Yousayit      s○○WaSthatacompany?
                                                                        14    Q Okay. Whichpartofit?

                                                                        15    A That‑‑yOuknow,thatmoneywouldcome infrom‑‑

                                                                        16 from, yOu know, YT or some ofhlS Other companleS, and lt

                                                                        17 would be used to pay suppliers and the company payro=.

                                                                        18 The last part I'm not too sure about,    some ofit would go



    阜嵩器:器嵩言霊Im。 ,h。r。
     20    Q Butwas ityourunderstandingthattherewas
                                                                        19

                                                                        20
                                                                             to other LeEco subsidiarleS.

                                                                              Q You十enotsu「eaboutthatpart?

                                                                        21    A Yeah.

    i Zi infl豊PrOPerty chared bet̲n the twouompanies                    22    Q You      renotsayingthatdldn   thappen You   rejust
    1 23 ∴Q It says, '一The ultimate goal, aCCOrding to multiple
                                                                        23   not sure.

                                                                        24    A I     mnotsureabou白t.




    信書霊嵩‡霊書芸1 n g
                                                                        25 ∴Q And youjust said that this money was comlng from

                                                               Page47                                                                    Page49


                                                                                                                      13 (Pages 46 ‑ 49)

                                                    Veritext Legal Solutions
                                                               866 299‑5127
Case 2:19-bk-24804-VZ                       Doc 667-6 Filed 04/23/20 Entered 04/23/20 20:47:28                                                    Desc
                                                 Exhibit 6 Page 12 of 19

     1 YT, tO yOur understanding.                                               1     Q DidYTlivethere?

     2   A Tomyunderstanding.                                                  2      A Yes.

     3 ∴Q What            s that understanding based on?                       3 ∴Q Okay. Solet          sgotothebottomofpage 15 It

     4   A Thattheywere commg from, yOu know, these, 1ike,                     4 says,        But some sources say the houses were more than

     5 LeEco affiliated companies.                                             5 shelter. Accordlng tO twO former empIoyees with knowledge

     6   Q Gotyou. Didyou everhearreports ofKPMG cutting                       6 0f Faraday Future     s finances, YT and Deng tried to use

     7 ties with Faraday?                                                      7 these houses as collatera=o raise money for the company
               Y
                  e
                      S




     8    A                                                                     8 in 2016. Since they weren     t owned by Faraday Future, the

     9 ∴Q Did that happen while you were there?                                9 company.s finance team stopped the e純血=

    10   A That happenedbefore Ijoined.                                        10        You see that? Did you hear anything about the

    11   Q Whatdldyouhearaboutthat?                                            = attempt to use these ○○ uSe houses as co=ateral to raise

    12    A Whatdoyoumean?                                                     12 money for the company?

    13   Q Dld anyone ever inform you ofthe reason thatKPMG                    13     A ln2016? No.

    14 cut ties with Faraday?                                                  14    Q Didyouhearaboutitafterthat?

    15   A No. Yeah,nO.                                                        15    A Weusedthehousesforco=ateral in2017.

    16    Q DidyouknowaC.EdRaman?                                              16 ∴Q Okay. So you borrowed money agains=he houses ‑‑

    17    A No.                                                                17        A Yes.

    18   Q Didyoueverhearofa○○eVerheardofa                                     18    Q    ○○tOraisemoneyforFaraday?

    19 coIPOration ca11ed Ocean View Drive, Inc.?                              19     A Yes.

    20   A Yes.                                                               20     Q Allrlght. Let     sgotopage 16.

    21 Q Didyoueverget invoices thatyou had to pay from                       2 1    1t says,      One lawsuit filed against Y丁mcludes Deng

    22 that corporation?                                                      22 and Ocean View Drive, Inc. as defendants. The plaintiff;

    23    A No.                                                               23     Mlles Bemal, Claims to have been empIoyed to help run

    24   Q How didyouhearofthat, the name ofthat

    25 corporation?




                                                                                                                                                      坤﹁叫i
                                                                     Page50


     1 A It    swhere ○○ I thinkthatwas aproperty company.                      1 the YT and Deng        used Ocean View Drive      Inc. to engage inl

     2     Repeat that. How did I hear about Ocean View                         2 i11egal and improper activities,' including the co‑mingling

     3 Property?                                                                3 offunds and the personal use ofcompany assets and money」

     4   Q Yeah. OceanViewDrive,Inc.                                            4        Did you hear about this lawsuit?

     5   A That       s where the ‑‑ yOu know, SOme Ofourexecutives             5        A Yes.

     61ived.                                                                    6 ∴Q Doyou knowhow itwas resoIved?

     7   Q Whenyousaythat            swhere○○that         sthenameofa           7        A No.

     8 corporation. So you        re referring to there   s a property          8        Q DidyouknowMilesBemal?

     9 associated with this corporation.                                        9        A No.

    10    A Yes.                                                               10     Q Whatdidyouhearaboutthe lawsult?

    11   Q IsthatpropertyinRancho PalosVerdes?                                1 11       A Throughthisarticle.

    12    A Yes.

    13 ∴Q Is itth「eemansions?

    14        MR. MARTENEZ: Lacks foundation.                                 信認霊嵩霊詰n take
    15        THE WITNESS: 1 don         treca11, I don     tknow.            占5          THE WITNESS: Yeah, ifyou guys don           t mind.

    16    BY MR. GOODELL:
    17   Q Sodldyouevertaskedwiththe○○giventhetaskof

    18 paying any expenses for that corporatlOn?

    19    A No.

    20   Q Didyouevervisitthoseproperties?

    21    A Once.                                                             はし      Q It says, '一In another lawsuit, Beim Maple Properties
                                                                              1 22 is sumg for breach ofcontract, and askmg for damages of
    22   Q Whatwastheoccasionforyourvisit?

    23   A Likeacompanyparty.                                                 ! 23 more than $15 miHion, Claiming owed in future rent. Beim
    24   Q Doyou knowwho lived in those properties?                                  evicted Faraday Future from a small o舘ce in Torrance,

    25   A Chaoying.                                                                 Califomia, that was being used as a deslgn Studio at the
                                                                                                                                                 Page53


                                                                                                                              14 (Pages 50 ‑ 53)

                                                             Veritext Legal Solutions
                                                                     866 299‑5127
Case 2:19-bk-24804-VZ                            Doc 667-6 Filed 04/23/20 Entered 04/23/20 20:47:28                                            Desc
                                                      Exhibit 6 Page 13 of 19


     1 area, WOuld that be accurate, tO yOur knowledge?                       l Did you see any evldence ofhlm trymg tO detangle

    2       A I wouldnot‑‑ I would no主‑ I couldn        tanswer               2 the company.s finances whlle you were there?

    3       that.                                                             3     A Yes.

    4        Q We=, hetes揃edhis primaryresidencewas inSan                     4     Q Wereyoutherewhenheresigned?

    5 Jose, but another lawyer at thlS table acted like he llVed              5     A Yes.

    6       here in the south.                                                6 ∴Q Doyouknowwhyheresigned?

    7           MR. MARTINEZ: He does, three days ofthe week                  7     A Yes.

    8 I've told that you many times.                                                Q Andwhydidheresign?
    9          MR. GOODELL: Per his own testimony. That         s al1               A Because YT refused to explo「e Chapter = bankruptcy.

    10 「ight. We      = deal with it in court.                                      Q Okay. Did he tell you that, Stefan Krause?
    1 1        MR. MARTINEZ: I wi11 move for sanctions lfyou move                   A No.

    12      for sanctlOnS On that basis.

    13          MR. GOODELL: Go right ahead.                                  三言Q :言霊豊th∴ ,f,,,s。n。nSW。r,h。,
    14       Q So一     Thepostswerealso publiclydenouncedbyYT.

    15 One ofGu's posts in particular apparently sparked YT        s          :器嵩霊,t嵩誓書器Ct                                          l‑m          国
    16 1egal action. ∴lfthey think this document is false

    17 they can sue me in court … And '一hlS lawyers called Gu's

    1 8 behavior 'a continuous and systematic effort by an                    書曇窪嵩                  OmCOunSel             don       tanswer l
    19 1ndividual to intimidate, harass, and defame a stranger

    20 0Ver the lntemet.…




                                                                              葦‡葦葦to音音
    2 1       Do you know who represented YT in that case?

    22       A ldon     tknow.

    23 ∴Q Did you ever talk to Stefan Krause?

    24        A Yes.

    25        Q Okay. WhatdidhedoforFaraday?                                  ;器器。。。EL.:
                                                                                                                 ￣￣￣￣￣￣￣     ￣￣￣     ￣￣￣￣「




        1      A HewastheirCFO.                                                l Q Okay. Thenjustsaythat. That         sfine.


     2         Q Okay.                                                         2     MR MARTINEZ. What you十e supposed to say, Counsel・

     3         MR. MARTINEZ: Is it     一Stef‑On    or   Stee一      ○○          3 is I only want to know iflt COmeS from someone besides

                                                                               4 counseL You don    t ask ifthe questlOn 〇一ifthe

                                                                               5 information came from counsel.




     葦等                                             音音
                                                                               6      MR. GOODELL: What you十e supposed to do when

                                                                               7 someone asks to you take a depositlOn Wlthln 70 miles, yOu

                                                                               8 say it'§ Okay・ You don't lie and then make me come a= the

                                                                               9 way down here and then have to pay expenses. So you‑re the

    13 #,s。,Sh。r。h。一・d。。id。d,。S。V。rL。E。。一s l                                  lO one who   s a llar, aCtually.

                                                                              1 1    MR. GOODELL. Mr. Goodell, I wrote in an email that

    三三器;hip wlth Aston Martinr You see that                        Stefan     12 the majority ofthe workweek Mr. Quach is here. That lS a
                                                                              13 true fact. I‑m sorry ifit hurts your fbeling you had to

    三三含器㌦。r。,。u 。War。 。f,h。, 。。。urrmg,                                        14    come down here.

                                                                              15      MR GOODELL: l'm going to move for sanctions

                                                                              16 against you personally because ofthat.

    器霊諾師raday, WaS SeVerlng SOme Of l                                         17      MR. MART萱NEZ: Okay. Fine. Just explain ○○

     18         A Yes.                                                        18      MR. GOODELL The record      s ve「y ciear in the ema11.

     19 ∴Q So it says,            Krause    ○○ tum tO the nextpage ‑‑         19    Go back and read them


    20一一tried to detangle company's finances and make them more               20       MR. MARTINEZ: I have.

    2=ransparent膏rmer employees who recently left the compan                  〇三三
    22 say. But YT‑s reluctance to relinquish control as majorit)′

    23 stakeholder and decision置maker, and his refusal to expIore



    25 people.
                                                                                                                                               Page 61


                                                                                                                            16(Pages58‑61)

                                                                Veritext Legal Solutions
                                                                        866 299‑5127
Case 2:19-bk-24804-VZ                                   Doc 667-6 Filed 04/23/20 Entered 04/23/20 20:47:28                                                  Desc
                                                             Exhibit 6 Page 14 of 19


   「 2          Q No?                                                                   2    Q Was part ofyour responsib111ty doing payro=?

     3      A No.                                                                       3    A Yes.

     4      Q Okay. Sohowdoyouknow itwasbeingexpensed?                                  4    Q Okay. Didyou一‑WaSPartOfyourpayro=Le

     5 Just orally discussed?                                                           5 TechnoIogy empIoyees?

     6      A Because we had an intercompany payables account                           6     A No.

     7 and ○○ yeah, I think that every month we would ‑‑ We WOuld                       7     Q WhataboutLeTV?

     8 expense some portion ofrent expense related to San Jose.                         8     A No.

     9 ∴Q Right.                                                                        9 ∴Q What about any ofthe Le subsldlaneS?

    10          A Yeah.                                                                10     A No.

    11 Q Okay Andyousaldeverymonth. SowherewasthlS                                     11     Q No?

    12 expenses sent? Or was lt」uSt kept on Faraday              s records?            12    A OnlyFaraday.

    13      A Yes,yeS,thatwewouldrecordtheexpense                                      13 ∴Q Okay. Didyougo to the CES in Las Vegas?

    14      Q So thereshouldbedocumentsoutthereshowing3553                             14     A No.

    15 North Fi「st Street expense for thlS amOunt                                      15     Q Doyouknowpeoplewhowere there?

    16      A [fyouwereto○○1fyouweretoIoglntOthe                                       16     A Yes.

    17 accounting system, yeah, there should be some documentation                     17    Q Let    s gotothepage ‑‑ there      snotnumbersatthe


    18      mthere.                                                                    1 8 bottom, but there   s a car, and then there   s the next


    19∴Q Okay.                                                                         19 page, the next page after the car.

    20      (Exhlblt 9 was marked for ldentification                                   20     A Uh‑huh.

    21 by the court reporte「 and is attached hereto.)                                  21 Q Itsays,     一Thenreality startedto set in


    22          BY MR. GOODELL:                                                        22     "After emerging publicly in late 201 5, the company

    23      Q    手Iave you ever seen thlS document before?                             23 geared up to reveal a car at the Consumer ElectromCS Show

    24          A No.                                                                  24 Las Vegas. The hype was enormous, and the expectatlOn WaS

    25 ∴Q Have you read this article?                                                  25 that Faraday would have something more than a concept to
                                                                              Page66                                                                        Page68


     1          A No.                                                                   1 showoff.

     2      (Exhibit 10 was marked for identification                                   2      '一Except it didn‑t. Faraday ba鮒ed the audience

     3      by the court reporter and is attached hereto.)                              3 with a concept that looked straight out ofthe next Batman

     4 BY MR. GOODELL:                                                                  4 movie. Even as a supposed showcase for their technoIogy,

     5          Q Haveyoureadthisarticle?                                               5 as concept cars often are, it didn        t live up to the hype ‑

     6          A Yep.                                                                  6 0r Seem realistic to the crowd expecting a            real   car at

     7          Q Youhave?                                                              7 C巳S. The 'real car          was said to be commg, eVen in

     8          A Yes.                                                                  8 testlng:i

     9 ∴Q Okay. Was thlSWhile youwere there or○○                                        9       Did you hear accounts ofthis whlle you were at

                                                                                       lO Faraday?




    国憲霊:霊∴。,
                                                                                       11 A I mean」uStthrough readingthese articles.




                                                                                       阜# a Car eVermadewhlle youwere at Faraday

    臣‡蒜oke wlth N裏Ck Sampson?                                                          鳥: #F岩CarWaSthat
                                                                                        16 ∴Q Okay. Have any ofthose been sold?

    l三告書芸l謹書r。。。11 。V。r SP。。k,ng,。                                                      17    A Idon      tknowthatanswer.

                                                                                        18     Q WereanyoftheinvoicesyouweresenttopayforLe
                 0¥ A O¥A O¥ A nて




                                    Have you ever met YT? Yes?                          19 TechnoIogy expenses?

                                    Once, yeS・                                         20      A No.

                                    Where did you meet him?                            21 Q Soyouweren            tsentinvoices.

                                    At the omce.                                       22     A Repeatthat.

                                    Okay. In Gardena?                                  23∴Q You weren't sent invoices for any ofthe Le
     24 鵜




                                    Uh‑huh.                                            24 Techn。1ogy expenses?



                                                                              p空士̲                                                        臆臆臆臆臆○ ○̲喜一些可

                                                                                                                                          18 (Pages 66 ‑ 69)

                                                                     Veritext Legal Solutions
                                                                              866 299‑5127
Case 2:19-bk-24804-VZ                   Doc 667-6 Filed 04/23/20 Entered 04/23/20 20:47:28                                       Desc
                                             Exhibit 6 Page 15 of 19

     1定言言ss。言三二三三th三二二二三￣丁l￣￣￣て

    翌嵩豊富莞蕊誓書誓" H荒さeVer SeenthlS lease beforct

    憲豊霊誌蒜葉音三豊詰;aSe                                                        7    A I ○○Idon     tknowthespecificdate.
   l 7 emp萱oyees.
                                                                          8    Q Whatwastheoccasionforyouseeingit?
   」 8   Q Right.
                                                                          9    A IprovldedthistoouraudltOrS.

                                                                          10    Q∴KPMG?

   出講ふds。,h。r。migh,h。V。。。。n̲̲ S。Wh。nI sa,                                 ll A No.
    12 crisscrossed expenses, that     s what I meant.

     3 。 。ka, S。,h。,w。 dlff。。m, 。。m,anl。S W。uldpa, f。十i言#audltOrS Were those
    14 things on behalfofthe other company.                               14 Q Doyou know ifany payments were made on this lease「

    15   A Correct.                                                       15   A Idon     tknow.

    16   Q It sounded like there was a sign誼cantamountof




                                                                          塁葦葦誓計
    17 things, Which is why the property at issue in this case

    18 rent wasn    t paid; COrreCt?

    19    A Yes.

    20   (Exhibit = was marked for identification                         20     MR. MARTINEZ: Exhibit 6.

    21 by the court reporter and is attached hereto.)

    22    BY MR. GOODELL:
    23   Q Dld anyone everuse the word        a飾1iate     to describe     諾意蒜eenthlSりYousaldearlleryOu‑d l
    24 the relationship between Le TechnoIogy and Faraday?                24   A No, I‑veneverseenthis lease.

    25    A Yeah.                                                         25∴Q LetmedlreCtyOurattentlOnt字書臆土
                                                                 Page70


     1 Q Who? Whousedthatword?
     2    A Iusedthatword.

     3 ∴Q While youwerethere?                                              塁葦ve you ever seen chaoymg Deng's slgnafure「
     4    A Yeah.

     5 ∴Q Besidesyouwho used thatword?                                     告器at look llke ltOnthlS Page
     6   A Maybejust liketalkingto folkswithin myteam,                     6   Q Haveyou everseen Dongge Jiang‑s signature?

     7   Monica.

     8    Q Monica.

     9

    10
          A MonicaGomez.

          Q DldChaoyingeverusethatword?                                   1雷霊∴皿。,ngS,音
                                                                          ll A Yes.
    11    A I can‑treca= ifsheeverusedthatword.

    12    Q Whatabout一一subsidiary"? Did Chaoying everuse thatl 12                Q What    s yourunderstandingofwhatthey do?

    13   word?                                                            13   A I donit○○I ○○ Ibelievethattheywerejust

    14    A I can‑trecallifsheeverusedthatword                            14 another one ofthe subsidiaries of○○

    15 specifica11y.                                                      15 ∴Q Goingbackto what      s in front ofyou, yOu See how

    16 ∴Q Did you ever hear Chaoying describe the relationship            16 Chaoymg Signed her s】gnature ○○ yOu teSt誼ed appears to

    17 between the two companies?                                         17 be her s獲gnature一‑ 1S in the line before the Le

    18    A I can'trecall ifsheeverdescribedtomethe                       18 TechnoIogy.

    1 9 relationship.                                                     19    A Uh‑huh.

    20   Q Whatabout Stefan Krause? Did he everdescribe the               20   Q Wereyou aware that she had slgnedthis lease on

    21 relationship?                                                      21 behalfofLe TechnoIogy?

    22   A I never spoketo Stefan abou=he relationship.                   22    A Iwasnotaware.

    23   Q Let‑s Iook atthe document/exhlblt in frontofyou.               23   Q DoesthatsuIPriseyouor○○

    24 Have you ever seen this before?                                    24   A Doesitsurprisemethat‑‑

    2う     A No.                                                          25   Q Ycs,docsitsurpriseyou?




                                                                                                                   19 (Pages 70 ‑ 73)

                                                         Veritext Legal Solutions
                                                                 866 299‑5127
Case 2:19-bk-24804-VZ                 Doc 667-6 Filed 04/23/20 Entered 04/23/20 20:47:28                                                    Desc
                                           Exhibit 6 Page 16 of 19

                                                                       丁6￣言ふ.h。 S=有言。。。mb。r 201;∵￣￣ 「
   「
          Q The question is ‑‑ Oh, Okay. All right. That   s

         島ne.                                                          2 empIoyees at Faraday              s headquarters in Gardena, Callfomia,1

    3     A Okay.                                                      3 received a mandate from Jla: Design a prototype LeEco car
    4    (Exhibi=4 was marked for identlfication                       4 that could be shown offpublicly at a sprmg eVent in

                                                                       5 Be串ng. Accordmg tO SeVeral fomer empIoyees, SOme Of

                                                                       6 Faraday              s designers were pu11ed off oftheir core prQjects

                                                                        7    towork on the vehicle.

                                                                        8        Did anyone tell you about that occurring?

                                                                        9        A No.

                                                                       10    Q           一And in Apri1 2016, LeEco unveiled a sleek, electric

   (11 page4.                                                          1 1 sedan called LeSee.             i Are you finlliar with the LeSee?




                                                                                 A Q A

                                                                                          Y
                                                                                            e
                                                                                              一ヽ)
   庸a霊‡ ∵。 ,h。


                                                                                          Y
                                                                                            e
                                                                                                S
                                                                       諾‡Faradaypay軸ftheexpensesofthat l
   精霊w   ○○ ,S ,h。, 。ha。,lng,s slgn。,ur。, ,。 ,。ur
   l 19 knowledge?
                                                                       18    Q It says, '一Back in Califomia, SOme Faraday empIoyees

                                                                       19 were unsettled, SOurCeS tOld BuzzFeed News. Though they                     d




   睦葦There                      s鴫On the page
                                                                       器霊善業葦早
                                                                       23        A Uh‑huh.

    24   Q You see it says,      Authorized signer forLe               24    Q      一'And the development ofthe LeSee had distracted

    25 TechnoIogy         一?                                           25 them from work on Faraday              s own vehicles.   i You see that?
                                                                                                                                          Page80


     1     A Yeah.                                                      1        A Uh‑huh.

     2    Q Soyou hadtestified earlieryou were talking to               2    Q      …(The LeSee prQject) certainly added pressure onto

     3 Chaoying almost on a dally basis around summer 2017?             3 the design team. It crunched timelines,一a former employee

     4    A Uh‑huh.                                                     4 with knowledge ofthe prqject told BuzzFeed News.                 It

     5    Q Were you aware that shewas signmgdocuments like             5 certainly made getting deadlines met that much more

     6 this on behalfofLe TechnoIogy?                                   6 di綿cult.…
            A Or A




                                                                        7         Did you hear reports ofthese empIoyees not given

                                                                        8 credit for designing the car?
                     N
                      O




                                                                        9     A Ididn'thearaboutthat.

    10    Q No? Doyou rememberwhen ‑‑ WaSn't itthatFaraday l 10                  Q Didyouhearaboutthe company not receivingpayme中

    1 1 began occupying thlS PrOPerty?                                 11 in exchange?

    12     A Idon'tknow.                                               12        A We=,aSImentionedtoyouearlier,this issomeof

    13    (Exhibit 1 5 was marked for identification                   13 those inter○ ○‑ What we consider those intercompany

    14    by the court reporter and is attached hereto.)               14 expenses, like ‑‑

    15     BYMR. GOODELL:                                              1う∴Q Okay.

    16    Q Haveyoueverreadthisarticle?                                16        A So,yeS,itdidnotgetpaid.

    17     A Yeah.                                                     17        Q Gotyou.

    18     Q Doyourememberwhenyoureadit?                               1 8           Are you familiar with the Nevada State Treasurer

    19     A Idonitremember.                                           19 ca11ing Faraday a Ponzi scheme?

    20     Q WasitwhileyouwereatFaraday?                               20        A Yes.

    21 A Yeah,itwasprobablywhileIwasatFaraday                          21 Q Didthathappenwhileyouwerethere?
    22    Q Itsays, '一LeEco'sCarWasDesignedByFaradayFutur?22                     A Yes.

    23 EmpIoyees Who Didn't Get Paid For It当s the title of             23 ∴Q Was there a lot ofdiscussion about that around the

    24 article; COrreCt?                                               24    0fnce?



                                                                                                                                           Page81 「
                                                      喜一Page     79   」̲臆̲‑̲賀「臆臆


                                                                                                                          21 (Pages78 ‑ 81)

                                                      Veritext Legal Solutions
                                                               866 299‑5127
Case 2:19-bk-24804-VZ                       Doc 667-6 Filed 04/23/20 Entered 04/23/20 20:47:28                                          Desc
                                                 Exhibit 6 Page 17 of 19
                                                                                                                  ￣￣￣￣￣￣￣￣￣￣￣￣￣￣￣        ￣   「




   「丁￣￣言二二三三三。∴                                                             1       Q It says言一When irregularitleS became apparent in

    2    by the court reporter and is attached hereto.)                     2 Faraday's books in 2016, the company    s then‑director of

    3     BY MR. GOODELL:                                                   3 coIPOrate financing directly raised concems about apparent

    4    Q Haveyouseenthisdocumentbefore?                                   4 commingling of funds due to the convoluted corporate

    3     A No.                                                             5 structure ofJia‑s emplre, a lack of intemal controIs, and

    6 ∴Q It says,         Faraday Future CEO Accused OfSettlng Up           6 insu舘cient bank account procedures.一一

    7 Hundreds ofShe= Companies To 'Escape Debts' In Lawsuit."              7        Do you know which ○○ the name ofthe person they     re

    8    Youseethat?                                                        8 referring to, the then‑director of coIPOrate financing?

    9     A Uh‑huh,                                                         9       A Idon'tknow.

    1O Q Haveyou heardanyoneelseusethattemmOlogy?                          1 0          MR. MARTINEZ: Lacks foundation.

    11    A She=company?                                                   11 BY MR.GOODELL:
    12   Q Yeah・                                                           12       Q Doyou know, Who was the directorofcorporate

    13    A No.                                                            13 financing when you were there?

    14    Q Let   sgotothesecondpage Ittalksabouta                         14       A Wedidn        thaveone.

    15一.ChlneSe‑based fim Beijing MVC Consultant Company says it           15       Q Okay. Didanyoneelseraise○○Whileyouwere

    16 entered lntO an agreement in Aprl1 2016 wlth one ofJia    s         16 there, did you hear anyone else ralSe COnCemS about

    17 subsidiaries to conduct a survey ofpotential customers in           17 apparent comminglmg Of funds due to the convoluted

    18 Chma for Faraday   s first production car, the FF 9l                1 8 corporate structure ofthe empire?

    19     Are you familiar wlth this agreement?                           19          MR. MARTINEZ: O助ection to form, Pa正cularly the

    20    A No.                                                            20        anyone else.


    21 Q Okay. DidyoueverseethlSinvoice? It               s                21        THE WITNESS: Wel上‑ yeS.

    22 referenced in the second paragraph, $1 80,000 1nVOice?              22        BY MR. GOODELL:

    23    A No.                                                            23 ∴Q Who? Whowasthat?

    24    Q Areyouawareofthelawsuit○○                                      24        A PascaL

    25    A No.                                                            25 ∴Q Pascal? What did he have to say about thatlSSue?
                                                                                                                                    Page84



   「臆二言三言h三言r=d孟言tl,聖2
                                                                                1      MR. MARTINEZ: Ifit‑s a conversation where an

                                                                            2 attorney was present for Faraday, then don't answer the

                                                                                3 question.

   上* y。u 。War。 。f,lab。,ngPu, 。n th。d。。,。r                                  4         THE WITNESS: Yeah, I can   t answer that question.

                                                                                5    BY MR. GOODELL:
                                                                                6 ∴Q There was an attomey present?
   占‡k#n Chlnaり
   1 7     Q AreyouawareofViziosuingLeEco?                                      7      A Yes.

                                                                                8   Q Okay. Pascalwas not an attomey, though, forthe

   黒鳥。u aWar。 。f,h。 d。。1 。。煽n VIZ,。 and.。E。。,                                   9   record.

                                                                           10         A No.

                                                                            11 Q Okay. Besides conversations with an attomey, did
   上し       Q WasFaradayinvoIvedinthat?
                                                                            12 anyone else raise lack ofintemal controIs as a concem of

   雷諾L drd,。u h。。r a。。u,,h。 d。al唖n‑tt。Il m。 ,f                              13 thelrS at Faraday?
                                                                            14       A Yeah,mySelf Myself

                                                                            15 ∴Q Youraisedit?
   l三笠嘉島̲̲ a。坤mlgh,。。Pag。 3                                                 16        A Yeah.

                                                                            17       Q Whodldyouraiseitto?


   車霊書誌黒幕書芸墨書諾                                                              18        A Chaoymg.

                                                                            19 ∴Q Whatdid she haveto say in response?

   蔦#atPagelSthlS                                                          20        A Shedidn'thavemuchofaresponse.

                                                                           21 Q Whatcausedyoutoraisethatasanissue?
                                                                            22       A ltwasthebookkeepingwasmessy. Yeah. Itwas

   信号#: yOu heard ofthose accusations                                       23 just ○○ it was very d瀞cult to audit the books.

                                                                            24       Q Soyougraduatedco11egein2002?

                                                                            25          A Uh‑huh.

   半荘嵩請書m                                               p。ge83                                                                          Page85


                                                                                                                     22 (Pages 82 ‑ 85)

                                                              Veritext Legal Solutions
                                                                     866 299‑5127
Case 2:19-bk-24804-VZ                   Doc 667-6 Filed 04/23/20 Entered 04/23/20 20:47:28                                                          Desc
                                             Exhibit 6 Page 18 of 19


     1 Q Isthereanywhereelsethathadmoreofalackof                            1 Schwarz?

    2 intemal controIs you      ve worked since then?                       2     A No.

    3    A Imean Iworkwith‑‑Primarilywithstartups,SO                        3    Q Are you familiar‑‑ didyou everpay any invoices of

    4yes.                                                                   4 theirs?

    5     Q Okay. Therehavebeen?                                            5     A No Not‑‑I‑‑Idon           tknow.

    6     A Yes.                                                            6    Q Okay. Areyou familiar,yOu aWare thatthey                   re

    7     Q YoueverworkedforacompanyasblgaS Faraday                         7 suing Le Technology right now in San Jose?

     8 befbre?                                                              8     A No,Iwasn'tawareofthat.

    9    A Southem一一yeS, Southem Callfomia Edison.                          9 ∴Q Didyouguys everpay for ○○ Whenyouwere at

    10   Q Was theiraccounting similarto Faraday              s?            10 Faraday, did you pay any electronic equlPment for Le

    11    A No.                                                             = TechnoIogy?
    12    Q Itwasalotmoreorganized?                                         12   A I meanwe purchased televisions from Le TV.

    13    A Yes.                                                            13 ∴Q Butwhat aboutfrom outside ○○ nOtthe a珊Iiates or

    14    Q Was there any other companyyou          veworked for same       14 the subsidiaries, but outside companies. Did you purchase
    15 size as Faraday?                                                     15 technologies that Le Technology used?

    16     A No.                                                            16    A I'mnotawareofanythinglikethat.

    17    Q Didyouhear‑‑didanyoneelseralSethisconcem,                       17    Q Did anyone everte11 youthatLeTechnology                   s assets

    1 8 a reference here about insu」嗣clent bank account                     18 were offshore, LeEco      s assets were of罵hore and hard to get

    19 procedures?                                                          19   to?

    20      MR. MARTINEZ: O匂ection. Fom ofthe question・                     20   A I canitanswerthatquestion.

    21       THE WITNESS: No.                                               21 Q Okay. AreyouawareofLeTechnoIogyorLeEco
    22 BY MR. GOODELL:                                                      22 transferring its assets to Faraday?

    23   Q It says,    There   s also the overlap ofJia   s                 23    A I      mnotaware.

    24 pr〔直cts. As Faraday raised to introduce the FF 91 at the             24    Q Okay. AreyouawareofanyoftheLeEco

    25 2017 CES conference, for example, Jia had members ofthe              25 subsidiaries in the U.S., 1ike operational companies with
                                                                   Page86                                                                          Page88



     1 sta血P‑s team pulled away to finish a different electric               1 empIoyees today?

     2 car for LeEco….'一Did you hear ofthat occumng?                         2   A Repeatthat・

     3     A No.                                                             3         MR. GOODELL: You want to repeat that, Madam Court

     4      MR. GOODELL: Take another quick break.                           4 Repo競er.

     5       THE WITNESS: Okay.                                              5    (Reco「d read.)


     6    (Recess.)                                                          6         THE WITNESS. No, I    m not

     7    (Exhibi=7 was marked for ident誼cation                              7    BY MR. GOODELL;

     8   by the court reporter and is attached hereto.)                      8    Q You     renotawareiftheyare?


     9 BY MR. GOODELL:                                                       9   A 【●m notaware iftheyare. I don        tknowwhatthe ○○

    10     Q Haveyouseenthjsdocumentbefore?                                 10萱do柄know what they     re doing. 1 don   t ‑‑ yeah, l don   t

    11     A No.                                                            1 1 know what they‑re一‑


    12    Q I know earlleryOu Saidyouhad neverheard ofthis                  12    Q WhenyouqultWOrklngatFaraday, atthattlmeWaS

    13 1awsuit before you got served with my subpoena?                      13 Le Technology, tO yOur knowledge, Sti= an operational

    14     A Uh‑huh.                                                        14 company?

    15    (Exhlbit 18 was marked for iden揃cation                            15           MR. MARTINEZ: Lacks foundation.

    16    by the court reporter and is attached hereto.)                    16         Answer ifyou know.

                                                                            17          THE WITNESS: I   m not awa「e.

                                                                            18     BY MR. GOODELL.
   阜BY QMR.
         Have GOODELL:
              you ever seen this document before?
    19     A No.                                                            19 ∴Q Do you know what Le TechnoIogy          s business was?

    20    Q Areyou familiarwith Be串ng Consulting Company?                   20    A Al上‑Walt.

    21     A No.                                                            21 Q LeTechnology.
    22    Q I thinkwe discussed this brieflyearlier, butdid                 22    A LeTechnoIogy. No.

    23 you ever see any lnVOices from them?                                 23 ∴Q Okay. Soyouearlier, I know○○ SO 【guesswhenwe

    24       A No.                                                          24 looked at the emall you wrote, yOu Ca=ed it Le TV.

    25∴Q Okay. What abou主‑ yOu eVer heard 。fRohde &                         23     A Yeah


                                                          臆臆̲臆喜一と竺竺」臆臆○○̲‑ 「                                                ̲̲̲       Page89」

                                                                                                                           23 (Pages 86 ‑ 89)

                                                          Veritext Legal Solutions
                                                                   866 299‑5127
Case 2:19-bk-24804-VZ                     Doc 667-6 Filed 04/23/20 Entered 04/23/20 20:47:28                                                                              Desc
                                               Exhibit 6 Page 19 of 19
                                                                                                                                  ￣   ￣￣￣        ￣￣￣‑￣￣￣￣￣￣                   国




   i言1 don't have firsthand infomation about that; is that                                                             l, MICHAEL DO, do hereby declare under

    2    correct?                                                              「                             Penalty ofpeUury tha= have read the fo「egolng

    3    A That'scorrect.

    4     Q Now,WithrespecttotheLeTech side,doyouhave

    5    firsthand information about how much Mr. Jia owns ofthat

    6 company?
    7     A Oh,n0.




                                                                                                     8
    8     Q No. Okay. Nofu血erquestions.




                                                                                                     0 ノ
    9                    FURTHER EXAMINATION                                                                                 (Clty)     (State)

    lO BYMR. GOODELL:




                                                                                                     0
                                                                                                     1
    11 Q Okay. I havejust a couple follow‑uP queStions.



    14 I understand that. So you don          t understand exact

    15 percentage ofhow much he owned. But you had an
    1 6 understanding from working there, Which you discussed

    17 earlier ‑‑ COrreCt? ○○ that he dld own a portion ofthese




                                                                               1 8 1 9 20 2 1 22 23 24 25
    18 companies; COrreCt?
    19    A Yes.

    20    Q Okay. Youjustdon          tknow exactlyhow much.

    21    A Correct.

    22    Q Okay. Ithmkthat‑sa=Ihave.

    23                     FURTHER EXAMINATION
    24    BY MR. MARTINEZ:
    25 ∴Q What is the source ○○ Without getting mtO attOmey‑
                                                                    Page lO6
                                                                                                                                      一一一一一一一一一一一一一一一里芋

     1 cllent discussIOnS, What is the source of infomation that                                            l I, the underslgned, a Cer楯ed Shorthand Reporter

     2 Mr. Jia owned Le Tech or the Le Tech side ofthe companies,                                    2 ofthe State ofCalifomia, do hereby certify‥

     3 fb「you?                                                                                         3         That the foregolng ProCeedings were taken before me

     4   A Ithink itwasjust‑‑ itwasjustcommonbelief.                                                 4 at the tlme and place hereln Set forth; that any witnesses

     5   Q Have you reviewed any documents that so lndlCated                                                5 1n the foregoing proceedmgs, PnOr tO teStifylng, Were

     6 it?                                                                                                  6 placed under oath, that a verbatim record ofthe

     7    A No.                                                                                             7 proceedlngS WaS made by me uslng maChlne Shorthand which

     8       MR. MARTINEZ: No further questions.                                                            8 was thereafter transcribed under my direction; that the

     9                   FURTHER EXAMINATION                                                                9 foregolng tranSCrlPt lS a tme reCOrd ofthe testlmOny

    IO BY MR‑ GOODELL:                                                              lO given.

    11 Q Whenyousay itwascommon belief主herewere                                       1 1                       Further, that lfthe foregolng PertalnS tO the


    12 conversations that were had between you and other empIoyees                      12 original transcript ofa depositlOn in a Federal Case,

    13 about thlS belief; correct?                                                    13 before completion ofthe proceedmgS, reView ofthe

    14    A Yeah,1ikePascaL                                                             14 transcript [ ] was [ ] was not requested.

    15 ∴Q Okay. Pascalandwho else?                                                      1 5                     I further certlfy that I am neither financia=y


    16       MR. MARTINEZ: Don   t answer iflt     s an attorney.                       16 interested in the action nor a relative or empIoyee ofany

    17         MR. GOODELL. That     s fine                                              17 attomey or any party ln thlS aCtion.

    18       THEWITNESS: No. It's‑‑ I don          tknow. lmeanit                        18                     IN WITNESS WHEREOF, I have this date subscribed my

    19 wasjust ‑言t was」uSt COmmOn ‑‑ 1t WaSjust common ‑‑ I         d                    19                    name.


    20 say that lt WaSjust, llke, COmmOn Culture knowledge that,                    20                             Dated: 9/7/201 8




    三三llke蓮華ntCOmPa轟#碧                                              Page107l                                                                                            Page lO9


                                                                                                                                                    28 (Pages lO6 ‑ 109)

                                                            Veritext Legal Solutions
                                                                    866 299‑5127
